02-11-540 & 541-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NOS.  02-11-00540-CR
NOS.  02-11-00541-CR
 
 



Jeremy Glenn Powell


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM THE 297th
District Court OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Appellant
Jeremy Glenn Powell attempts to appeal following his guilty pleas to aggravated
robbery with a deadly weapon in trial court cause number 1114710D and unlawful
possession of a firearm in trial court number 1114677D.  The trial court
sentenced Appellant to eight years’ confinement in each case in accordance with
Appellant’s plea bargain agreements with the State.  Appellant filed pro se notices
of appeal in each case.
Concerned
that we did not have jurisdiction over these appeals, we sent a letter to
Appellant and his counsel requesting a response by December 19, 2011, showing
grounds for continuing the appeals.  We have not received a response to our
letter.
The
trial court’s certifications of Appellant’s right of appeal in each case respectively
state that this “is a plea-bargain case, and the defendant has NO right of
appeal.”  The Texas Rules of Appellate Procedure are clear that in a
plea-bargain case, an appellant may appeal only those matters that were raised
by written motion filed and ruled on before trial or after getting the trial
court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2).  Accordingly, we
dismiss the appeals for want of jurisdiction.  See Tex. R. App. P.
25.2(a)(2), (d), 43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER,
WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  February 2, 2012




[1]See Tex. R. App. P. 47.4.